 



EXHIBIT 10.2

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

     THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
made and entered into effective the 20th day of May, 2004, by and between
TRIVEST VANCE JACKSON LP, a Texas limited partnership (“Purchaser”), and S/M
REAL ESTATE FUND VII, LTD., a Texas limited partnership (“Seller”).

     TRIVEST RESIDENTIAL LLC, a Texas limited liability company (“TriVest”) and
Seller entered into that certain Purchase and Sale Agreement dated effective
February 20, 2004 (as previously amended, the “Agreement”), which Agreement was
subsequently assigned by TriVest to Purchaser, for the sale of that certain
property located in San Antonio, Bexar County, Texas known as Fifth Avenue
Apartments (the “Property”). Purchaser and Seller now desire to amend the
Agreement as hereinafter provided.

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Closing Date. The parties agree that the Closing Date and Closing (as
defined in Section 6.1 of the Agreement) are hereby extended and will occur on
Wednesday, May 26, 2004, unless otherwise agreed by the parties in writing.

     2. Defined Terms. Terms defined in the Agreement shall have the same
meaning when used in this Amendment.

     3. Ratification. Except as otherwise expressly provided in this Amendment,
the Agreement is hereby ratified and confirmed and shall continue in full force
and effect in accordance with its terms.

     4. Counterparts. This Amendment may be executed in identical counterparts,
which when taken together shall constitute one and the same instrument. A
counterpart transmitted by facsimile shall be deemed an original for all
purposes.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

PURCHASER:

TriVest Vance Jackson LP,
a Texas limited partnership

By: TriVest Vance Jackson GP LLC,
a Texas limited liability company,
its General Partner

      

                  By:   /s/ Dean J. Lontos         Dean J. Lontos, Manager     
       

SELLER:

S/M REAL ESTATE FUND VII, LTD., a Texas
limited partnership

By: SM7 Apartment Investors, Inc., a Texas
corporation

      

                  By:   /s/ Richard Hoffmann         Richard Hoffmann,
President             

 